FILED
                            NOT FOR PUBLICATION                             JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ZHIYONG DING,                                    No. 06-71630

              Petitioner,                        Agency No. A075-669-916

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2010 **
                             San Francisco, California

Before: FERNANDEZ, W. FLETCHER, and TALLMAN, Circuit Judges.

       Petitioner Zhiyong Ding requests review of the decision of the Board of

Immigration Appeals (“BIA”) dismissing his appeal of an Immigration Judge’s

(“IJ”) denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture. We have jurisdiction under 8 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252, and we deny the petition.

         Substantial evidence supports the IJ’s adverse credibility finding and the

BIA’s dismissal of Ding’s application.1 See Chebchoub v. INS, 257 F.3d 1038,

1044–45 (9th Cir. 2001), superseded by statute on other grounds as recognized by

Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir. 2010). Ding provided

inconsistent testimony regarding how he obtained his visa to enter the United

States. He also testified inconsistently about his trip to Italy, purportedly to meet

with friends involved in the democracy movement in China. Finally, Ding gave

incongruent, and somewhat evasive, testimony about the harm he suffered as a

result of his involvement with the democratic movement.

         The inconsistencies within Ding’s testimony and his failure to corroborate

his testimony constitute substantial evidence to uphold the denial of Ding’s

application for asylum, withholding of removal, and protection under the

Convention Against Torture. See Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir.

2000).

         PETITION DENIED.



         1
        Although the BIA adopted the IJ’s decision and cited Matter of Burbano,
20 I. & N. Dec. 872, 874 (BIA 1994), it also provided its own review of the
evidence. Our review therefore encompasses both the IJ’s and the BIA’s decision.
Joseph v. Holder, 600 F.3d 1235, 1239–40 (9th Cir. 2010).

                                            2